      Case 4:20-cr-00292-BRW Document 51 Filed 12/01/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                          CASE NO. 4:20-CR-292-BRW-2

DELINDA ALLUMS                                                               DEFENDANT

                           ORDER TO LODGE DETAINER

       Federal criminal charges pending in the United States District Court for the

Eastern District of Arkansas require the appearance of the above-named Defendant for

bond/detention hearing following posting bond or otherwise arranging terms of release

from the custody of the state, county, or other custodial authority (the “custodial

authority”).

       IT IS THEREFORE ORDERED that the U.S. Marshal shall file a Detainer with

the appropriate custodial authority which, along with this Order, shall constitute a hold on

the above-named Defendant.

       IT IS FURTHER ORDERED that, upon notification by the custodial authority that

the above-named Defendant has made arrangements for her release on the criminal

charges, the United States Marshal shall assume custody of and transport the above-named

Defendant to the United States District Court for the Eastern District of Arkansas.

       IT IS SO ORDERED, this 1st day of December, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
